                                   Case 1:15-cv-00359-MCE-EPG Document 76 Filed 03/28/19 Page 1 of 1



                               1    Joel P. Waelty (SBN 226728)
                                            Of Counsel for
                               2    JACHIMOWICZ LAW GROUP, ATTORNEYS AT LAW
                                    1530 The Alameda, Suite 115
                               3
                                    San Jose, California 95126
                               4    Tel.: (408) 246-5500
                                    Fax: (408) 246-1051
                               5    E-Mail: joel@jachlawgroup.com
                               6   Attorneys for Plaintiffs
                                   NOEL LEMUS, MARIA LEMUS
                               7

                               8                             UNITED STATES DISTRICT COURT
                               9                 EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO
                              10
                                   NOEL LEMUS, ADOLFO LEMUS,     ) No. 1:15-cv-00359-MCE-GSA
                              11                                 )
                                                                 )
                              12       Plaintiffs,               ) NOTICE OF SETTLEMENT
                                                                 )
                              13   vs.                           )
                                                                 )
                              14   COUNTY OF MERCED, PAUL BARILE )
                                                                 )
                              15       Defendants.               )
                                                                 )
                              16                                 )

                              17          Plaintiffs hereby submit this Notice of Settlement to notify the Court that the

                              18   lawsuit has been settled, and to request 45 days in which to file the dismissal.

                              19
                                   Dated: March 28, 2019                 JACHIMOWICZ LAW GROUP
1530 THE ALAMEDA, SUITE 115
 SAN JOSE, CALIFORNIA 95126




                              20
  JACHIMOWICZ LAW GROUP




                                                                                /s/ Joel P. Waelty
       (408) 246-5500




                              21
                                                                         joel@jachlawgroup.com
                              22                                         Attorney for Plaintiffs
                                                                         MARIA LEMUS and NOEL LEMUS
                              23

                              24

                              25

                              26

                              27

                              28
                                                                                                      NOTICE OF SETTLEMENT
                                                                                                Case No. 1:15-cv-00359-MCE-GSA
                                                                                 1
